Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/2/2022 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 12, 14, 16, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ide et al. (U.S. Patent No. 7,919,723) in view of Hoffman et al. (DE 4039797) and Anderson et al. (U.S. Patent No. 8,666,550).
For claim 1, Ide et al. discloses a system for targeting and damaging a growing plant, the system comprising: a source (Figs. 1-4: laser head 12) operable to generate a beam of energy sufficient to damage a plant when the plant is exposed to the beam (Col. 2, lines 17-18 and Col. 4, lines 10-13); a controller (Fig. 12: control box 214).
Ide et al. fails to show a controller operable to determine whether a target of the energy beam is a plant to be damaged, and in response to the determination: prevent the energy beam from reaching the target, if the target is not a plant to be damaged, and cause the energy beam to reach the target, if the target is a plant to be damaged. However, Hoffman et al. teaches a system for targeting and damaging a growing plant, the system (as shown in Figs. 1-2) comprising: a controller (claims 3 and 17 of the reference discuss “a central computer and control unit”) operable to determine whether a target of the energy beam is a plant to be damaged (as discussed in the abstract), and in response to the determination: prevent the energy beam from reaching the target, if the target is not a plant to be damaged, and cause the energy beam to reach the target, if the target is a plant to be damaged (description following “Functional explanation on picture 1” where the signal sent from the sensor to the computer which distinguishes between a crop and a weed in order to protect the crop and destroy the weed). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Ide et al. to include the controller as taught by Hoffman et al. for the advantage of efficiently controlling unwanted plant growth.
Ide et al. discloses a sensor operable to sense an animal (Col. 2, lines 51-57), but fails to show the controller includes a sensor operable to sense infrared radiation emitted by an animal, and generate data from the sensed radiation that represents a thermal image of the animal, and circuitry for comparing the generated data with data that represents a thermal image of a known animal. However, Anderson et al. teaches a system for targeting and damaging a growing plant, the system (as shown in Fig. 2) comprising: a controller (Col. 6, lines 13-14: control system 206) includes a sensor (Col. 9, lines 46-50: sensing system 400) operable to sense infrared radiation emitted by an animal, and generate data from the sensed radiation that represents a thermal image of the animal (Col. 6, lines 19-26, Col. 9, line 65-Col. 10, line 9, Col. 10, lines 33-35: infrared camera 418), and circuitry for comparing the generated data with data that represents a thermal image of a known animal (Col. 11, lines 9-18 and lines 29-33). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Ide et al. to include the infrared sensor as taught by Anderson et al. for the advantage of detecting and preventing the injury of animals within the vicinity of the area to be targeted for damaging a growing plant.
For claim 2, Ide et al. as modified by Hoffman et al. and Anderson et al. discloses the system of claim 1 wherein the beam of energy is sufficient to critically damage the plant when the plant is exposed to the beam (Ide et al. Col. 2, lines 17-35).
For claim 6, Ide et al. as modified by Hoffman et al. and Anderson et al. discloses the system of claim 1 wherein the source (Ide et al. Figs. 1-4: laser head 12) includes an optical component operable to focus in a single dimension the beam of energy generated by the source (Ide et al. Col. 4, lines 31-32: focus ring 21).
For claim 12, Ide et al. as modified by Hoffman et al. and Anderson et al. discloses the system of claim 1 wherein the controller further includes a global positioning sensor (Anderson et al. Col. 9, line 67) for sensing a location of the target and generating data that represents the sensed location (Anderson et al. Col. 10, lines 4-5 and 10-12), and circuity for comparing the data generated by the global positioning sensor with data that represents a known location (Anderson et al. Col. 11, lines 19-21: database 408). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Ide et al. to include the global positioning sensor as taught by Anderson et al. for the advantage of detecting the shapes of the planted area to be targeted.
For claim 14, Ide et al. discloses a method for targeting and damaging a growing plant, the method comprising: positioning an energy beam source (Figs. 1-4: laser head 12) of a system a distance away from an area of growing plants (Col. 3, line 51-63); and a controller (Fig. 12: control box 214) of the system.
Ide et al. fails to show determining, with a controller of a system, whether the target is a plant to be damaged, and in response to the determination: prevent the energy beam from reaching the target, if the target is not a plant to be damaged, and cause the energy beam to reach the target, if the target is a plant to be damaged.
However, Hoffman et al. teaches a method for targeting and damaging a growing plant, the method (as discussed in the abstract) comprising: determining, with a controller of a system (claims 3 and 17 of the reference discuss “a central computer and control unit”) whether the target is a plant to be damaged (as discussed in the abstract), and in response to the determination: prevent the energy beam from reaching the target, if the target is not a plant to be damaged, and cause the energy beam to reach the target, if the target is a plant to be damaged (description following “Functional explanation on picture 1” where the signal sent from the sensor to the computer which distinguishes between a crop and a weed in order to protect the crop and destroy the weed). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Ide et al. to include the determining step as taught by Hoffman et al. for the advantage of efficiently controlling unwanted plant growth, while protecting wanted plants.
Ide et al. discloses a sensor operable to sense an animal (Col. 2, lines 51-57), but fails to disclose identifying a target, within the area, to be exposed to a beam of energy generated by the source; and wherein the step of determining includes: sensing, with a sensor, infrared radiation emitted by an animal, generating data from the sensed radiation that represents a thermal image of the animal, and comparing the generated data with data that represents a thermal image of a known animal. However, Anderson et al. teaches a method for targeting and damaging a growing plant, the method comprising: identifying a target, within the area, to be exposed to a beam of energy generated by the source (Col. 9, line 63- Col. 10, line 9); sensing, with a sensor (Col. 9, lines 46-50: sensing system 400), infrared radiation emitted by an animal, generating data from the sensed radiation that represents a thermal image of the animal (Col. 6, lines 19-26, Col. 9, line 65-Col. 10, line 9, Col. 10, lines 33-35: infrared camera 418), and comparing the generated data with data that represents a thermal image of a known animal (Col. 11, lines 9-18 and lines 29-33). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Ide et al. to include the identifying a target and sensing with an infrared sensor as taught by Anderson et al. for the advantage of detecting and preventing the injury of animals within the vicinity of the area to be targeted for damaging a growing plant.
For claim 16, Ide et al. as modified by Hoffman et al. and Anderson et al. fails to disclose identifying a target includes identifying the target at least one hour before aiming the energy beam’s source at the target. However, it would have been obvious to one having ordinary skill in the art to identify the target at least one hour before aiming the laser at the target for the advantage of verifying and processing the data before damaging the unwanted plant. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007). 
For claim 24, Ide et al. as modified by Hoffman et al. and Anderson et al. discloses the method of claim 14 wherein generating, with the system's laser, a beam of energy includes aiming, with the system's controller, the laser at the target (Ide et al. Col. 4, lines 28-36). 
For claim 25, Ide et al. as modified by Hoffman et al. and Anderson et al. discloses the method of claim 14 wherein preventing the source's beam of energy from reaching the target includes preventing the source’s beam from generating the beam of energy while the source is aimed at the target (Ide et al. Col. 5, lines 32-34).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ide et al. in view of Hoffman et al. and Anderson et al., as applied in claims 1-2, 6, 12, 14, 16, 24 and 25 above, and further in view of Spiegel (U.S. Patent No. 7,506,815). 
For claim 4, Ide et al. as modified by Hoffman et al. and Anderson et al. fail to show wherein the source includes a laser operable to generate a beam of light having a wavelength of 532 nanometers. However, Spiegel teaches a system comprising: a laser beam (Fig. 1 and Col. 3, lines 61-62: 13) operable to generate a beam of light having a wavelength of 532 nanometer (Col. 6, lines 7-11). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Ide et al., Hoffman et al. and Anderson et al. to include the wavelength of light for the laser as taught by Spiegel for the advantage of providing a highly visible laser beam during system execution at a long distance away. 

Claims 5, 7, 8, 10, 11, 17-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ide et al. in view of Hoffman et al. and Anderson et al., as applied in claims 1-2, 6, 12, 14, 16, 24 and 25 above, and further in view of Stowe et al. (U.S. Patent No. 9,609,858). 
For claims 5 and 7, Ide et al. as modified by Hoffman et al. and Anderson et al. disclose the system substantially as claimed, but fail to show the source includes an optical component operable to shape the beam of energy generated by the source, and to modify the shape of the beam. However, Stowe et al. discloses a system for targeting and damaging a growing plant (Col. 1, lines 36-38), the system comprising: a source operable to generate a beam of energy sufficient to damage a plant when the plant is exposed to the beam (Col. 1, lines 36-38 and Col. 8, lines 52-55), wherein the source includes an optical component operable to shape the beam of energy generated by the source, and to modify the shape of the beam (Col. 9, lines 25-43). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Ide et al., Hoffman et al. and Anderson et al. to include the optical component as taught by Stowe et al. for the advantage of adequately directing and reaching plants having distinct shapes and sizes.
For claims 8, 10 and 11, Ide et al. as modified by Hoffman et al. and Anderson et al. fails to disclose wherein the controller further includes a second sensor operable to sense the shape of the energy beam's target, and circuity for comparing the shape of the target sensed by the sensor with a shape of a known object, the controller further includes a hyperspectral sensor and a multispectral sensor. However, Stowe et al. discloses a system for targeting and damaging a growing plant (Col. 1, lines 36-38), the system comprising: a source operable to generate a beam of energy sufficient to damage a plant when the plant is exposed to the beam (Col. 1, lines 36-38 and Col. 8, lines 52-55), wherein the controller further includes a second sensor operable to sense the shape of the energy beam's target, and circuity for comparing the shape of the target sensed by the sensor with a shape of a known object (Col. 8, lines 34-64), wherein the controller further includes a hyperspectral sensor for sensing a signal from the target and generating data that represents the sensed signal, and circuitry for comparing the data generated by the hyperspectral sensor with data that represents a known object (Col. 8, lines 4-32), wherein the controller further includes a multispectral sensor for sensing a signal from the target and generating data that represents the sensed signal, and circuitry for comparing the data generated by the multispectral sensor with data that represents a known object (Col. 8, lines 4-32). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Ide et al., Hoffman et al. and Anderson et al. to include the hyperspectral sensor and the multispectral sensor as taught by Stowe et al. for the advantage of distinguishing plants and leaf foliage of different shapes and sizes.
For claims 17 and 18, Ide et al. as modified by Hoffman et al. and Anderson et al. fails to disclose identifying a target includes sensing the target with a hyperspectral sensor and a multispectral sensor. However, Stowe et al. discloses a method for targeting and damaging a growing plant (Col. 1, lines 36-38), the method comprising: identifying a target includes sensing the target with a hyperspectral sensor a multispectral sensor (Col. 8, lines 4-32). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Ide et al., Hoffman et al. and Anderson et al. to include sensing the target with the hyperspectral sensor and the multispectral sensor as taught by Stowe et al. for the advantage of distinguishing plants and leaf foliage of different shapes and sizes.
For claim 19, Ide et al. as modified by Hoffman et al. and Anderson et al. fails to disclose wherein determining whether the target is a plant to be damaged includes determining this immediately before aiming the energy beam’s source at the target. However, Stowe et al. discloses a method for targeting and damaging a growing plant (Col. 1, lines 36-38), the method comprising: determining whether the target is a plant to be damaged includes determining this immediately before aiming the energy beam’s source at the target (Col. 15, lines 27-31). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Ide et al., Hoffman et al. and Anderson et al. to include determining immediately before aiming as taught by Stowe et al. for the advantage of adequately directing and reaching plants to be damaged in a timely manner.
For claims 20 and 21, Ide et al. as modified by Hoffman et al. and Anderson et al. fails to disclose determining whether the target is a plant to be damaged further includes sensing the target with a hyperspectral sensor and a multispectral sensor. However, Stowe et al. discloses a method for targeting and damaging a growing plant (Col. 1, lines 36-38), the method comprising: determining whether the target is a plant to be damaged includes sensing the target with a hyperspectral sensor a multispectral sensor (Col. 8, lines 4-32). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Ide et al., Hoffman et al. and Anderson et al. to include sensing the target with the hyperspectral sensor and the multispectral sensor as taught by Stowe et al. for the advantage of distinguishing plants and leaf foliage of different shapes and sizes.
For claim 23, Ide et al. as modified by Hoffman et al. and Anderson et al. fails to disclose wherein determining whether the target is a plant to be damaged further includes sensing the shape of the target. However, Stowe et al. discloses a method for targeting and damaging a growing plant (Col. 1, lines 36-38), the method comprising: determining whether the target is a plant to be damaged includes sensing the shape of the target (Col. 8, lines 34-64). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Ide et al., Hoffman et al. and Anderson et al. to include sensing the shape of the target as taught by Stowe et al. for the advantage of distinguishing plants and leaf foliage of different shapes and sizes.

Claims 3, 13, 15 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Ide et al. in view of Hoffman et al. and Anderson et al., as applied in claims 1-2, 6, 12, 14, 16, 24 and 25 above, and further in view of Billman (U.S. Patent Application Publication No. 2016/0325127).
For claim 3, Ide et al. as modified by Hoffman et al. and Anderson et al. disclose the system of claim 1 wherein at least one of the following: a fixed wing aircraft, a rotary wing aircraft, a lighter-than-air aircraft, a suspended trolley, and an elevated platform (Ide et al. Figs. 14-16 shows mounting plate 264 for elevating the sources 260), but fails to specifically show the elevated platform is operable to position the source and the controller at least 350 meters away from the target. However, Billman teaches a system for targeting and damaging a growing plant (abstract), the system comprising: at least one of a fixed wing aircraft ([0033]) that is operable to position a source operable to generate a beam of energy, and a controller at least 350 meters away from the target ([0038] where the laser is capable of firing up to a kilometer away from the target). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Ide et al., Hoffman et al. and Anderson et al. with an aircraft as taught by Billman for the advantage of eliminating the need for the laser to be positioned on the ground in order to target and treat a large area of plants at once.
For claim 13, Ide et al. as modified by Hoffman et al. and Anderson et al. fails to disclose wherein: the source is operable to generate a beam of energy sufficient to damage a plant that is located 5,000 meters away. However, Billman teaches a system for targeting and damaging a growing plant (abstract), the system comprising: a source operable to generate a beam of energy sufficient to damage a plant when the plant is exposed to the beam ([0069-0071]); wherein the source is operable to generate a beam of energy sufficient to damage a plant that is located 5,000 meters away ([0050 it is clear that the aircraft of Billman is operable to position the laser and controller airborne 10,000 meters away from the plant). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Ide et al., Hoffman et al. and Anderson et al. with the operability of the laser and aircraft as taught by Billman for the advantage of performing the recited functions of the system from 5,000 meters away. 
For claim 15, Ide et al. as modified by Hoffman et al. and Anderson et al. fails to disclose wherein positioning the laser includes flying an aircraft that the laser is mounted in, at least 350 meters away from the area of growing plants. However, Billman teaches a method for targeting and damaging a growing plant (abstract), the method comprising: wherein positioning the source includes flying an aircraft that the source is mounted in, at least 350 meters away from the area of growing plants ([0038] where the laser is capable of firing up to a kilometer away from the target). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Ide et al., Hoffman et al. and Anderson et al. with flying an aircraft at least 350 meters away from the area of growing plants as taught by Billman for the advantage of eliminating the need for the laser to be positioned on the ground in order to target plants.
For claim 27, Ide et al. as modified by Hoffman et al. and Anderson et al. fails to disclose wherein: positioning an energy beam source of a system further includes positioning the energy beam source 5,000 meters away from an area of growing plants, and generating, with the system's source a beam of energy includes generating a beam of energy sufficient to damage a plant that is located 5,000 meters away. However, Billman teaches a method for targeting and damaging a growing plant (abstract), the method comprising: positioning an energy beam source of a system ([0069-0071]) further includes positioning the energy beam source 5,000 meters away from an area of growing plants, and generating, with the system's source a beam of energy includes generating a beam of energy sufficient to damage a plant that is located 5,000 meters away ([0050 it is clear that the aircraft of Billman is operable to position the laser and controller airborne 10,000 meters away from the plant). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to invention to have modified the method of Ide et al., Hoffman et al. and Anderson et al. to include positioning and generating an energy beam source 5,000 meters away as taught by Billman for the advantage of eliminating the need for the laser to be positioned on the ground in order to target plants.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Ide et al. in view of Hoffman et al. and Anderson et al., as applied in claims 1-2, 6, 12, 14, 16, 24 and 25 above, and further in view of Pugh, Jr. (U.S. Patent No. 3,619,037). 
For claim 26, Ide et al. as modified by Hoffman et al. and Anderson et al. fail to disclose wherein preventing the source's beam of energy from reaching the target includes blocking the source's beam of energy while the source is aimed at the target. However, Pugh, Jr. teaches a method comprising: preventing the source's beam of energy from reaching the target includes blocking the source's beam of energy while the source is aimed at the target (abstract; Col. 2, lines 34-43). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Ide et al., Hoffman et al. and Anderson et al. to include blocking the source's beam of energy as taught by Pugh, Jr. for the advantage of preventing the misfiring or accidental actuation of the laser.

Response to Arguments
Applicant’s arguments with respect to claims 1-8, 10-21 and 23-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE A CLERKLEY whose telephone number is (571)270-7611. The examiner can normally be reached 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIELLE A CLERKLEY/Examiner, Art Unit 3643